Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeBruin et al. (US 2007/0276120 A, hereinafter DeBruin) in view of Krabbendam et al. (US 2006/000023 A1, hereinafter Krabbendam).
Regarding Claims 11, 13, 15, 17, and 19, DeBruin teaches in [0053]-[0056] a process for continuous production of PET (per [0038] pellets in which they are first formed from polycondensate melt and cooled with water (per [0055]), with the water being separated in one space, before the pellets are input into a fluidized bed crystallizer 102 (as best described by [0056] citing the pellets being conveyed with gas flowing through from below), wherein the pellets are further heated by a treatment gas and undergo crystallization. 
DeBruin is silent on relative temperature relationships and pH maintenance as claimed, but clearly acknowledges the need for sufficient cooling in order to produce the final product.
Thus, in order to achieve DeBruin’s desired product, it would have been obvious for a person having ordinary skill in the art prior to the invention to achieved the claimed water temperatures since finding workable ranges has been held to require only ordinary skill in the art.

In analogous art pertaining to pelletizing, Krabbendum teaches adding fresh water for cooling while adding a pH-regulating agent to remove impurities from the cooling liquid that is being maintained at an essentially constant level (per [0010] and [0022]-[0025], and thus it would have been further obvious to regulate pH with constant-rate water refreshment to remove impurities DeBruin’s cooling fluid. 
While Krabbendum only specifies NaOH as a possible pH-regulating agent to regulate pH in the 7-10 range, NaOH is a well-known pH-regulating material and thus other well-known pH-regulating materials such as the claimed hydrogencarbonate (i.e.  bicarbonate) would be an obvious variant of pH-regulating agents to be used in this combination to maintain pHs above 4.
Response to Arguments
Applicant's arguments filed January 13, 20222 have been fully considered but they are not persuasive. First, as mentioned in the Abstract, Krabbendum is related to pelletizing methodology, so it is indeed analogous art. Additionally, as cited in the Office Action, DeBruin does teach a crystallizer 102 (see [0054]-[0056] for instance), so the Examiner maintains that DeBruin teaches what is cited in the Office Action, with routine optimization of cooling medium temperatures thus meeting the remainder of the claimed limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743